Citation Nr: 9914724	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  91-37 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder secondary to service-connected Crohn's 
disease.  

2.  Entitlement to an increased evaluation for Crohn's 
disease, status post ileocolic resection, laparotomy and 
appendectomy, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from October 1976 to June 
1987.  

The current appeal originated with rating decisions of the 
Regional Office (RO) dated in October 1989 and May 1990.  The 
Board of Veterans' Appeals (Board) remanded the case in July 
1992.  A hearing was held in Washington, D.C., in February 
1996 before the undersigned.  In June 1996, the Board denied 
service connection for non-Hodgkin's lymphoma, a left knee 
disorder and a left ankle disorder.  The Board also remanded 
the issues of entitlement to service connection for an 
acquired psychiatric disorder secondary to service-connected 
Crohn's disease and an increased evaluation for Crohn's 
disease, status post ileocolic resection, laparotomy and 
appendectomy, for additional development.  

The Board notes that the RO granted a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 (1998) for the 
veteran's service-connected Crohn's disease, effective from 
August through October 1997.  The RO continued to evaluate 
the disability as 30 percent disabling, effective from 
November 1, 1997.  

Additionally, in the previous remand, the Board noted the 
veteran's assertions that he is unable to work due to his 
disabilities and referred that matter to the RO.  Review of 
the record does not disclose that the RO has addressed any 
claims for entitlement to a total disability rating based on 
individual unemployability or a permanent and total 
disability rating for pension purposes.  Therefore, the 
matter is again referred to the RO for appropriate action, to 
include clarification as to whether the veteran wishes to 
pursue claims for either or both benefits.  


FINDING OF FACT

No competent medical evidence is of record that would 
establish that the veteran currently has an acquired 
psychiatric disorder which is causally related to service or 
to any incident or event therein, or which shows that such a 
disability is etiologically related to his service-connected 
Crohn's disease or has been aggravated by a service-connected 
disability.  


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder secondary to service-
connected Crohn's disease is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1131 (West 1991).  
Additionally, where a veteran served continuously for ninety 
(90) days or more during a period of war or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

Additionally, secondary service connection for a disability 
is warranted when that disability is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).  Secondary service connection is 
also warranted for a disability when that disability is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Board also notes that the veteran must submit evidence 
that his claim for entitlement to service connection benefits 
is well-grounded.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one which is plausible; that is meritorious on its 
own and capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Unlike civil actions, the 
Department of Veterans Affairs (VA) benefit system requires 
more than just an allegation.  The veteran must submit 
supporting evidence that is sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tripak v. Derwinski, 2 Vet. App. 609, 611 (1992); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two; 
or, in the case of secondary service connection, there must 
be evidence of a current disability and a link between that 
disability and a service-connected disability.  Further, the 
evidence must be competent.  That is, the presence of a 
current disability requires a medical diagnosis; and, where 
an opinion is used to link the current disorder to a cause 
during service or a service-connected disability, a competent 
opinion of a medical professional is required.  See Caluza at 
504; Reiber v. Brown, 7 Vet. App. 513 (1995).  

Service medical records dated in February 1987 show that the 
veteran was using Prednisone and complaining of increased 
irritability and increased anxiety and include "minor 
diagnoses" of situational anxiety verses Prednisone side 
affects.  Those records also show that the veteran was "very 
much on edge" and that he and his wife were not 
communicating since his diagnosis of Crohn's disease.  The 
assessment was situational problems.  Thus, the veteran had 
psychiatric related complaints in service; and examiners in 
service found that the veteran's psychiatric related 
complaints were situational or secondary to medication.  

In a letter dated in February 1994, Saaid Khojasteh, M.D., a 
private psychiatrist reported having treated the veteran 
since 1991 for anxiety disorder and depression.  The claims 
file also includes the report of a psychiatric evaluation 
performed by that physician in April 1991.  That report shows 
that the veteran reported having been irritable and recently 
having noted decreased sleep, decreased appetite, feeling 
angry and decreased concentration.  It was also noted that 
the veteran had had increased symptoms since January 1991 and 
that the veteran felt that they were mostly related because 
of his worsening medical condition.  Earlier in the 
examination report, it was noted that the veteran had had an 
increase in the symptomatology and difficulty of his Crohn's 
disease.  The diagnoses were generalized anxiety disorder and 
rule out depression.  The Axis III diagnoses included non-
Hodgkin's lymphoma and history of Crohn's disease.  Private 
hospital records show that the veteran was admitted in 
September 1991 and treated by Dr. Khojasteh.  The final 
diagnoses were bipolar affective disorder, depressed, and 
explosive personality.  The Axis III diagnoses were Crohn's 
disease and history of back injury.  A treatment record dated 
in November 1991 shows that the veteran was prescribed 
Lithium Carbonate, which is used in treating the manic phase 
of manic-depressive disorders.  Dorland's Illustrated Medical 
Dictionary, 947 (27th ed. 1988).  

A private medical record dated in May 1995 shows that the 
veteran's chief complaints included being depressed secondary 
to all of his medical problems; however, no abnormal findings 
were noted under "mental status."  Additionally, the 
diagnosis/assessment included Crohn's disease and depression, 
but the physician did not specifically link depression to the 
Crohn's disease.  

The Board notes that Axis III is for reporting current 
general medical conditions that are potentially relevant to 
the understanding or management of the individual's mental 
disorder.  In those instances in which the etiological 
relationship between the general medical condition and the 
mental symptoms is insufficiently clear to warrant an Axis I 
diagnosis of Mental Disorder Due to a General Medical 
Condition, the appropriate mental disorder should be listed 
and coded on Axis I; the general medical condition should 
only be coded on Axis III.  Also, some general medical 
conditions may not be directly related to the mental disorder 
but nonetheless have important prognostic or treatment 
implications.  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, 27-28 (4th ed. 
1994) (hereinafter DSM-IV).  Thus, even though Dr. Khojasteh 
listed history of Crohn's disease as an Axis III diagnosis, 
that does not mean that the physician was linking the 
diagnoses of generalized anxiety disorder or bipolar 
affective disorder to the service-connected gastro-intestinal 
disability; and such evidence is not sufficient to establish 
a nexus for the purpose of finding that the claim for 
entitlement to service connection for an acquired psychiatric 
disorder secondary to service-connected Crohn's disease is 
well-grounded.  

Additionally, the veteran was afforded a VA psychiatric 
examination in October 1992.  The diagnoses included 
situational adjustment reaction with depressed mood secondary 
to chronic Crohn's disease and status post radiation 
chemotherapy for Hodgkin's disease.  

According to Dorland's Illustrated Medical Dictionary, 495 
(27th ed. 1988), an adjustment disorder is a maladaptive 
reaction to identifiable stressful life events, such as 
divorce, loss of job, physical illness, or natural disaster; 
and the diagnosis assumes that the condition will remit when 
the stress ceases or when the patient adapts to the 
situation.  According to the DSM-IV, 623-626, an adjustment 
disorder, by definition, must resolve within six months of 
the termination of the stressor.  However, the symptoms may 
persist for a prolonged period if they occur in response to a 
chronic stressor or to a stressor that has enduring 
consequences.  The chronic specifier therefore applies when 
the duration of the disturbance is longer than six months in 
response to a chronic stressor or to a stressor that has 
enduring consequences.  

The veteran underwent another VA psychiatric examination in 
December 1996.  According to the history portion of that 
examination report, the veteran had chemotherapy and 
radiation for lymphoma, which was in remission at the time of 
the examination, but that condition caused him stress from 
worry.  According to the examiner, no symptoms of a major 
psychiatric disorder were discernable from the interview.  
Additionally, from the veteran's description of his overall 
psychiatric condition and the interview, the examiner related 
that "problems more of a personality disorder were 
suggested."  The diagnostic impression was behavioral, 
personality problems, mixed.  

Thus, the October 1992 diagnosis of situational adjustment 
reaction with depressed mood secondary to chronic Crohn's 
disease is the only competent medical evidence since service 
attributing a psychiatric related diagnosis to the veteran's 
service-connected Crohn's disease.  As discussed above, an 
adjustment disorder by definition cannot last six months 
after the stressor is no longer present; and the Board notes 
that there is no competent evidence specifying that any 
adjustment disorder is chronic.  While the veteran still has 
Crohn's disease, the October 1992 VA examiner also related 
the veteran's situational adjustment reaction to the 
treatment for his nonservice-connected non-Hodgkin's 
lymphoma, which he is no longer undergoing.  Additionally, 
the most recent medical evidence to address whether the 
veteran has an acquired psychiatric disorder was the December 
1996 VA examination, and that examination revealed no 
acquired psychiatric disorder but rather a personality 
disorder.  The Board notes that personality disorders are not 
diseases or injuries within the meaning of the applicable 
legislation providing compensation benefits; and the evidence 
from Dr. Khojasteh, the veteran's private psychiatrist also 
supports finding that the veteran has personality problems.  

As for the 1991 diagnosis of bipolar affective disorder, 
while the evidence from Dr. Khojasteh shows that the veteran 
attributed his psychiatric related complaints to his medical 
condition, Dr. Khojasteh did not specifically relate any 
acquired psychiatric disorder to the veteran's service-
connected Crohn's disease.  Moreover, the most recent medical 
evidence is against finding that the veteran currently has 
any acquired psychiatric disorder.  

Thus, as the veteran has submitted no competent evidence 
tending to show that he currently has a chronic acquired 
psychiatric disorder which was first manifested in service or 
is due to or has been aggravated by a service-connected 
disability, the Board finds that the claim for entitlement to 
service connection for an acquired psychiatric disorder 
secondary to service-connected Crohn's disease is not well-
grounded.  

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, the VA has no duty to assist him 
in developing facts pertinent to such claim.  38 U.S.C.A. § 
5107.  Further, if the veteran does not submit a well-
grounded claim, the appeal of the claim must fail.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish a well-grounded claim for the disability at 
issue in this case.  Under the circumstances, the VA has no 
further duty to assist the veteran in developing a well-
grounded claim for entitlement to service connection for an 
acquired psychiatric disorder secondary to service-connected 
Crohn's disease.  Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board also notes that the failure of the RO to find a 
claim for entitlement to service connection not well-grounded 
constitutes harmless error.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  

Finally, with regard to the Board's reference to medical 
texts in this case, because the claim for entitlement to 
service connection for an acquired psychiatric disorder 
secondary to service-connected Crohn's disease is not well-
grounded, the veteran is not entitled to receive an 
adjudication of his claim on the merits and any violation of 
Thurber v. Brown, 5 Vet. App. 119 (1993), is not prejudicial 
to him.  Dean v. Brown, 8 Vet. App. 449 (1995).


ORDER

Service connection for an acquired psychiatric disorder 
secondary to service-connected Crohn's disease is denied.  


REMAND

With regard to the issue of entitlement to an increased 
evaluation for Crohn's disease, status post ileocolic 
resection, laparotomy and appendectomy, the Board notes that 
the veteran was admitted to a private hospital in August 1997 
because he had developed primarily right lower quadrant 
abdominal pain associated with fevers as well as chills and 
rigors.  While hospitalized, the veteran underwent resection 
of terminal ileum and cecum and ileocolic anastomosis.  

The Board notes that resection of the small intestine is 
evaluated under Diagnostic Code 7328.  However, it does not 
appear that the RO has considered the criteria under 
Diagnostic Code 7328 in rating the veteran's Crohn's disease, 
status post ileocolic resection, laparotomy and appendectomy.  
Therefore, the RO should address whether a higher rating is 
warranted for the service-connected gastro-intestinal 
disability under that Diagnostic Code.  

Under Diagnostic Code 7328, a 40 percent evaluation is 
warranted when there is definite interference with absorption 
and nutrition, manifested by impairment of health objectively 
supported by examination findings including definite weight 
loss.  A 60 percent evaluation is warranted under that 
Diagnostic Code when there is marked interference with 
absorption and nutrition, manifested by severe impairment of 
health objectively supported by examination findings 
including material weight loss.  In light of the fact that 
the veteran has not been afforded a VA examination for the 
purpose of assessing the severity of his service-connected 
gastro-intestinal disability since the August 1997 surgery 
and the fact that consideration of additional diagnostic 
criteria is warranted, the Board finds that the veteran 
should be afforded another VA examination in order to assess 
the current severity of that service-connected disability.  

Additionally, to ensure that all pertinent information is 
obtained and considered, the RO should also attempt to obtain 
any additional treatment records pertaining to the veteran's 
service-connected gastro-intestinal since its last request 
for such information.  

While the Board regrets the delay involved in remanding this 
issue again, under the circumstances discussed above, it is 
felt that proceeding with a decision on the merits at this 
time would not withstand scrutiny by the U.S. Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999).  For that reason 
and to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his increased 
rating claim.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

2.  The RO should also ask the veteran to 
identify the names and complete addresses 
of any additional medical providers, VA, 
private and military, who have treated 
him for his service-connected gastro-
intestinal disability since July 1996, 
when the RO last requested such 
information.  After securing any 
necessary release, the RO should obtain 
records of any treatment identified by 
the veteran.  

3.  The RO should then schedule the 
veteran for a VA examination for the 
purpose of ascertaining the severity of 
his Crohn's disease, status post ileocolic 
resection, laparotomy and appendectomy.  
The RO should also inform the veteran of 
the consequences of failing to report for 
the scheduled examination "without good 
cause."  It is very important that the 
examiner be afforded an opportunity to 
review the veteran's claims file prior to 
the examination.  The examination should 
include all necessary tests and studies.  
The examiner should specifically comment 
on whether the veteran's disability is 
manifested by what he or she would 
characterize as either definite or marked, 
if any, interference with absorption and 
nutrition, and whether this is manifested 
by any impairment of health objectively 
supported by examination findings 
including definite weight loss, or 
manifested by severe impairment of health 
objectively supported by examination 
findings including material weight loss.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record in 
light of the additional evidence and 
consider whether an increased evaluation 
is warranted for Crohn's disease, status 
post ileocolic resection, laparotomy and 
appendectomy, under the provisions of 
Diagnostic Code 7328.  If any benefit 
sought, for which an appeal has been 
perfected, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence. 

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 

